          WISE                               63 DENTON
                               Case 5:11-cv-00360-OLG-JES-XR Document 1624-2 Filed 04/25/19 Page 1 of 5
                                                                                                    65
         COUNTY                                   COUNTY
                                                                                                           TARRANT COUNTY

                                                                                                           State House Districts
                                                                                                          86t
                                                                                                            hLegi
                                                                                                                slat
                                                                                                                   ure(
                                                                                                                      2019– 2020)
                                                                                                                PLANH358
                                                             98
                                                                                               115                   wi
                                                                                                                      th
                                                                                                           State House Districts
                                                                                                               Pr
                                                                                                                oposedPl
                                                                                                                       an
                                                                                                                PLANH411
                               93


                   99
                                             91                               92
                                                                                                    103
                                       TARRANT
                                       COUNTY                                                DALLAS
   61
                          90                                                                 COUNTY
                                                                                              105
PARKER                                                                                                         PLANH358
COUNTY
                                                                                                               COUNTIES

                                                                                                               PLANH411



                                                                                             104
                                                                  94

                                                                                                    111
                                     95                                            101
                  97


                                                                                              111

                                               96                                                   109
                                                                                                                                                       Map I
                                                                                                                                                           D 8000
                                                                                                                                                    04/23/1910:09:
                                                                                                                                                                 03




                           JOHNSON                                                     ELLIS
                                                                                      COUNTY 10
                                                                                                                 44438


                        58
                                                                                                                 2010Cen sus


                            COUNTY
                                                                                                                 PLANH358      2013– 06– 2113:
                                                                                                                                             29:
                                                                                                                                               25
                                                                                                                 PLANH411      2019– 02– 0715:
                                                                                                                                             14:
                                                                                                                                               13
          Case 5:11-cv-00360-OLG-JES-XR Document 1624-2 Filed 04/25/19 Page 2 of 5


                                                                                         DISTRICT 90

                                                                                      State House Districts
                                                                                     86t
                                                                                       hLegi
                                                                                           slat
                                                                                              ure(
                                                                                                 2019– 2020)
                                                                                           PLANH358
                                                        91                      92              wi
                                                                                                 th
                                                                                      State House Districts
                                                                                          Pr
                                                                                           oposedPl
                                                                                                  an
                                                                                           PLANH411
     90
                                      93

99




             TARRANT
                                                                                          PLANH358
             COUNTY
                                                                                          COUNTIES

                                                                                          PLANH411




                                                              95



                                                                           94
97


                                                                                                                                  Map I
                                                                                                                                      D 8000




                                                                         96
                                                                                                                               04/23/1910:09:
                                                                                                                                            10



                                                                                            44439
                                                                                            2010Cen sus
                                                                                            PLANH358      2013– 06– 2113:
                                                                                                                        29:
                                                                                                                          25
                                                                                            PLANH411      2019– 02– 0715:
                                                                                                                        14:
                                                                                                                          13
                          91
                          Case 5:11-cv-00360-OLG-JES-XR Document 1624-2 Filed 04/25/19 Page 3 of 5

                93                                   93                                                  DISTRICT 95
99
                                                                                                      State House Districts
                                                                                                     86t
                                                                                                       hLegi
                                                                                                           slat
                                                                                                              ure(
                                                                                                                 2019– 2020)
                                                                                                           PLANH358
                                                                                                                wi
                                                                                                                 th
                                                                                                      State House Districts
                                                                                                          Pr
                                                                                                           oposedPl
                                                                                                                  an
     99                                                                                                    PLANH411




           90



                                TARRANT
                                COUNTY

                                                                              94
                                                                                                          PLANH358

                                                                                                          COUNTIES

                                                                                                          PLANH411




      97
                     95



                                                                                             101

                                    96
                                                                                                                                                  Map I
                                                                                                                                                      D 8000
                                                                                                                                               04/23/1910:09:
                                                                                                                                                            10



                                                                                                            44439
                                                                                                            2010Cen sus
                                                                                                            PLANH358      2013– 06– 2113:
                                                                                                                                        29:
                                                                                                                                          25
                                                                                                            PLANH411      2019– 02– 0715:
                                                                                                                                        14:
                                                                                                                                          13
                                             90                        93          93
              Case 5:11-cv-00360-OLG-JES-XR Document 1624-2 Filed 04/25/19 Page 4 of 5


                                                                                             DISTRICT 97
                                                                                    93
                  99                                                                      State House Districts
                                                                                         86t
                                                                                           hLegi
                                                                                               slat
                                                                                                  ure(
                                                                                                     2019– 2020)
                                                                                   95          PLANH358
                                                                                                    wi
                                                                                                     th
                                                                                          State House Districts
                                                                                              Pr
                                                                                               oposedPl
                                                                                                      an
                                                                                               PLANH411
                                                                90




                          TARRANT
PARKER
                          COUNTY
COUNTY

         97                                                                 95                PLANH358


  61                                                                                          COUNTIES

                                                                                              PLANH411




                                                         96




                                                                                                                                      Map I
                                                                                                                                          D 8000
                                                                                                                                   04/23/1910:09:
                                                                                                                                                10



                    JOHNSON
               58
                                                                                                44439
                                                                                                2010Cen sus


                     COUNTY
                                                                                                PLANH358      2013– 06– 2113:
                                                                                                                            29:
                                                                                                                              25
                                                                                                PLANH411      2019– 02– 0715:
                                                                                                                            14:
                                                                                                                              13
          WISE                              DENTON
                                                       63
                  Case 5:11-cv-00360-OLG-JES-XR Document 1624-2 Filed 04/25/19 Page 5 of 5
         COUNTY                            COUNTY
                                                                                                 DISTRICT 99

                                                                                              State House Districts
                                                                                             86t
                                                                                               hLegi
                                                                                                   slat
                                                                                                      ure(
                                                                                                         2019– 2020)
                                                                                                   PLANH358
                                                                         98                             wi
                                                                                                         th
                                                                                              State House Districts
                                                                                                  Pr
                                                                                                   oposedPl
                                                                                                          an
                                                                                                   PLANH411




                                                              93



   61             99
PARKER                                                                                            PLANH358

COUNTY
                                   TARRANT
                                                                                  91
                                   COUNTY                                                         COUNTIES

                                                                                                  PLANH411




                                                      90




                                                                                     95
                                                                  95
             97                                                                                                                           Map I
                                                                                                                                              D 8000
                                                                                                                                       04/23/1910:09:
                                                                                                                                                    10




                                                   97                                               44439




                                     97
                                                                                                    2010Cen sus
                                                                                                    PLANH358      2013– 06– 2113:
                                                                                                                                29:
                                                                                                                                  25
                                                                                                    PLANH411      2019– 02– 0715:
                                                                                                                                14:
                                                                                                                                  13
